R:\13598.0001\pleadings\discovery\sent\plts RFA to def- Gary Hodge.docx



                                                CAUSE NO. 2014-CI-18038

STEPHEN KRAFT INDIVIDUALLY AND                                      §     IN THE DISTRICT COURT OF
AS A MEMBER ON BEHALF OF                                            §
GRUPO HABANERO, LLC                                                 §
    Plaintiffs                                                      §
                                                                    §
vs.                                                                 §     225th JUDICIAL DISTRICT
                                                                    §
GARY HODGE AND ROBERT HART III                                      §
Defendant                                                           §     BEXAR COUNTY, TEXAS


      PLAINTIFFS' REQUEST FOR ADMISSIONS TO DEFENDANT GARY HODGE

TO:       GARY HODGE, Defendant, by and through his attorneys of record, Roderick J. 'Rod'
          Regan Branscomb I PC, 711 Navarro, Suite 500, San Antonio TX 78401-0036.

          NOW COMES STEPHEN KRAFT, Individually and as a member on behalf of GRUPO

HABANERO, LLC, ("Plaintiffs"), in the above-styled and numbered cause and serves their

Request for Admissions on the Defendant, GARY HODGE, pursuantto Rule 198 ofthe Texas Rules

of Civil Procedure and request that Defendant files his responses within thirty (30) days after the

service of these requests.

          Plaintiff requests that GARY HODGE specifically admits or denies each of the following

numbered statements. You are advised that a failure to specifically answer any requests, or an

evasive answer to any request may be taken as an admission of the truth of such request pursuant

to Texas Rules of Civil Procedure 215 (4)(a). Additionally, the Court finds that a party fails to

admit a request for admission or proof at trial demonstrates that the request for admission should

have been admitted, STEPHEN KRAFT, Individually and as a member on behalf of GRUPO

HABANERO, LLC may be entitled to reasonable expenses incurred in making such proof

pursuant to Texas Rules of Civil Procedure 215 (4)(c).

                                                               EXHIBIT

                                                      I
                                           Respectfully submitted,

                                           ESPEY & ASSOCIATES, PC
                                           13750 San Pedro Avenue, Suite 730
                                           San Antonio, Texas 78232
                                           Telephone:    (210) 404-0333
                                           Telecopier: ~


                                           By:          ~    Q_(}
                                                 RICHARD W. ESPEY
                                                 State Bar No. 06667580
                                                 respey@lawespey.com
                                                 MATTHEW B. SOLIDAY
                                                 State Bar No. 24079367
                                                 msoliday@lawespey.com

                                           ATTORNEYS FOR PLAINTIFFS, STEPHEN KRAFT,
                                           lNDIVIDUALL Y AND AS A MEMBER ON BEHALF OF GRUPO
                                           HABANERO, LLC


                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served in
compliance with Rules 21 and 21a of the Texas Rules of Civil Procedure on December 8, 2014, on
the following counsel of record:

Roderick J. 'Rod' Regan
Branscomb I PC
711 Navarro, Suite 500
San Antonio TX 78401-0036
210.598.5405 Facsimile
Attorneys for Defendants


                                                    RICHARD W. ESPEY
                                                    MATTHEW B. SOLIDAY
    PLAINTIFFS' REQUEST FOR ADMISSIONS TO DEFENDANT GARY HODGE


REQUEST FOR ADMISSION NO 1: Admit that the letter attached to Plaintiffs' Original
Petition as "Exhibit B", was not hand delivered to Plaintiff Stephen Kraft.

ANSWER


REQUEST FOR ADMISSION NO 2: Admit that you were aware on July 3, 2014 that Plaintiff
Stephen Kraft's correct address is 1115 Birch Hill, San Antonio, TX 78232.

ANSWER


REQUEST FOR ADMISSION NO 3: Admit that the letter attached to Plaintiffs' Original
Petition as "Exhibit B" was not sent to Plaintiff Stephen Kraft by certified mail, return receipt
requested.

ANSWER


REQUEST FOR ADMISSION NO 4: Admit that prior to July 3, 2014, you had received notice
in writing from Plaintiff Stephen Kraft that his correct address is 1115 Birch Hill, San Antonio,
TX 78232.

ANSWER
R:\13598.0001\pleadings\discovery\sent\plts RFA to def- Robert Hart.docx



                                                 CAUSE NO. 2014-CI-18038

STEPHEN KRAFT INDIVIDUALLY AND                                       §     IN THE DISTRICT COURT OF
AS A MEMBER ON BEHALF OF                                             §
GRUPO HABANERO, LLC                                                  §
    Plaintiffs                                                       §
                                                                     §
vs.                                                                  §     225th mDICIAL DISTRICT
                                                                     §
GARY HODGE AND ROBERT HART III                                       §
Defendant                                                            §     BEXAR COUNTY, TEXAS


  PLAINTIFFS' REQUEST FOR ADMISSIONS TO DEFENDANT ROBERT HART III

TO:        ROBERT HART III, Defendant, by and through his attorneys of record, Roderick J.
           'Rod' Regan Branscomb I PC, 711 Navarro, Suite 500, San Antonio TX 78401-0036.

          NOW COMES STEPHEN KRAFT, Individually and as a member on behalf of GRUPO

HABANERO, LLC, ("Plaintiffs"), in the above-styled and numbered cause and serves their

Request for Admissions on the Defendant, ROBERT HART III, pursuant to Rule 198 of the Texas

Rules of Civil Procedure and request that Defendant file his responses within thirty (30) days after

the service of these requests.

           Plaintiff requests that ROBERT HART III specifically admits or denies each of the

following numbered statements. You are advised that a failure to specifically answer any requests,

or an evasive answer to any request may be taken as an admission of the truth of such request

pursuant to Texas Rules of Civil Procedure 215 (4)(a). Additionally, the Court finds that a party

fails to admit a request for admission or proof at trial demonstrates that the request for admission

should have been admitted, STEPHEN KRAFT, Individually and as a member on behalf of

GRUPO HABANERO, LLC may be entitled to reasonable expenses incurred in making such proof

pursuant to Texas Rules of Civil Procedure 215 (4)(c).
                                          Respectfully submitted,

                                          ESPEY & AsSOCIATES, PC
                                          13750 San Pedro Avenue, Suite 730
                                          San Antonio, Texas 78232
                                          Telephone:    (210) 404-0333
                                          Telecopi~04-0336


                                          By:       "--   IC:6
                                                RICHARD W. ESPEY
                                                State Bar No. 06667580
                                                respey@lawespey.com
                                                MATTHEWB. SOLIDAY
                                                State Bar No. 24079367
                                                msolidav@lawespey.com

                                          ATTORNEYS FOR PLAINTIFFS, STEPHEN KRAFT,
                                          INDIVIDUALLY AND AS A MEMBER ON BEHALF OF GRUPO
                                          HABANERO,    LLC

                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served in
compliance with Rules 21 and 21a ofthe Texas Rules of Civil Procedure on December 8, 2014, on
the following counsel of record:

 Roderick J. 'Rod' Regan
 Branscomb I PC
 711 Navarro, Suite 500
 San Antonio TX 78401-0036
 210.598.5405 Facsimile
 Attorneys for Defendants


                                                  RICHARD W. ESPEY
                                                  MATTHEWB. SOLIDAY
  PLAINTIFFS' REQUEST FOR ADMISSIONS TO DEFENDANT ROBERT HART III


REQUEST FOR ADMISSION NO 1: Admit that the letter attached to Plaintiffs' Original
Petition as "Exhibit B", was not hand delivered to Plaintiff Stephen Kraft.

ANSWER


REQUEST FOR ADMISSION NO 2: Admit that you were aware on July 3, 2014 that Plaintiff
Stephen Kraft's correct address is 1115 Birch Hill, San Antonio, TX 78232.

ANSWER


REQUEST FOR ADMISSION NO 3: Admit that the letter attached to Plaintiffs' Original
Petition as "Exhibit B" was not sent to Plaintiff Stephen Kraft by certified mail, return receipt
requested.

ANSWER


REQUEST FOR ADMISSION NO 4: Admit that prior to July 3, 2014, you had received notice
in writing from Plaintiff Stephen Kraft that his correct address is 1115 Birch Hill, San Antonio,
TX 78232.

ANSWER
R:\13598.0001 \pleadings\discovery\sent\plts ROGs to def- Gary Hodge.docx



                                                CAUSE NO. 2014-CI-18038

STEPHEN KRAFT INDIVIDUALLY AND                                      §       IN THE DISTRICT COURT OF
AS A MEMBER ON BEHALF OF                                            §
GRUPO HABANERO, LLC                                                 §
    Plaintiffs                                                      §
                                                                    §
vs.                                                                 §       225 1h mDICIAL DISTRICT
                                                                    §
GARY HODGE AND ROBERT HART III                                      §
Defendant                                                           §       BEXAR COUNTY, TEXAS


                           PLAINTIFFS' FIRST SET OF INTERROGATORIES
                                  TO DEFENDANT GARY HODGE

TO:       GARY HODGE, Defendant, by and through his attorneys of record, Roderick J. 'Rod'
          Regan Branscomb I PC, 711 Navarro, Suite 500, San Antonio TX 78401-0036.

          NOW COMES STEPHEN KRAFT, Individually and as a member on behalf of GRUPO

HABANERO, LLC, ("Plaintiffs") in the above-styled and numbered cause, and serves the attached

interrogatories on the Defendant, GARY HODGE, pursuant to Ru1e 197 of the Texas Rules of Civil

Procedure. Such interrogatories shall be answered separately and fully, in writing, under oath, and be

signed by the party providing the answers or its attorney. The answers to the interrogatories shall be

returned to Plaintiffs on the first business day after the expiration of thirty (30) days after service of

said interrogatories. You are further notified that Plaintiffs ask that you also comply with that part of

Rule 193.5 which reads:

          "If a party learns that the party's response to written discovery was incomplete or
          incorrect when made, or, although complete and correct when made, is no longer
          complete and correct, the party must amend or supplement the response: (1) to the
          extent that the written discovery sought the identification of persons with
          knowledge of relevant facts, trial witnesses, or expert witnesses, ... An amended or
          supplemental response must be made reasonably promptly after the party discovers
          the necessity for such a response .. .it is presumed that an amended or supplemental
          response made less than 30 days before trial was not made reasonably promptly ... "


                                                                    1
                                           Respectfully submitted,

                                           EsPEY & AssociATEs, PC
                                           13750 San Pedro Avenue, Suite 730
                                           San Antonio, Texas 78232
                                           Telephone:    (210) 404-0333
                                           Telecopi~           404-0336


                                           By:_·_-?!8_.    _ _ _ __
                                            RICHARD W. ESPEY
                                            State Bar No. 06667580
                                            respey@lawespey.com
                                            MATTHEW B. SOLIDAY
                                            State Bar No. 24079367
                                            msoliday@lawespey.com

                                           ATTORNEYS FOR PLAINTIFFS, STEPHEN KRAFT,
                                           lNDIVIDUALL Y AND AS A MEMBER ON BEHALF
                                           OF GRUPO HABANERO,    LLC

                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served in
compliance with Rules 21 and 21a of the Texas Rules of Civil Procedure on December 8, 2014, on
the following counsel of record:

Roderick J. 'Rod' Regan
Branscomb I PC
711 Navarro, Suite 500
San Antonio TX 78401-0036
210.598.5405 Facsimile
Attorneys for Defendants


                                                  RICHARD W. ESPEY
                                                  MATTHEWB. SOLIDAY




                                              2
                 PLAINTIFFS' FIRST SET OF INTERROGATORIES
                        TO DEFENDANT GARY HODGE


INTERROGATORY NO. 1: Identify the manner in which the letter attached to Plaintiffs'
Original Petition as "Exhibit B" was delivered to the Plaintiff Stephen Kraft.

RESPONSE


INTERROGATORY NO. 2: Identify the individual who hand delivered to Plaintiff Stephen
Kraft the letter attached to Plaintiffs' Original Petition as "Exhibit B".

RESPONSE


INTERROGATORY NO.3: Identify the individual who placed the letter attached to Plaintiffs'
Original Petition as "Exhibit B" in the mail.

RESPONSE




                                           3
R:\13598.0001\pleadings\discovery\sent\plts ROGs to def- RobertHart.docx



                                                CAUSE NO. 2014-CI-18038

STEPHEN KRAFT INDIVIDUALLY AND                                      §      IN THE DISTRICT COURT OF
AS A MEMBER ON BEHALF OF                                            §
GRUPO HABANERO, LLC                                                 §
    Plaintiffs                                                      §
                                                                    §
vs.                                                                 §      225 1h JUDICIAL DISTRICT
                                                                    §
GARY HODGE AND ROBERT HART III                                      §
Defendant                                                           §      BEXAR COUNTY, TEXAS


                           PLAINTIFFS' FIRST SET OF INTERROGATORIES
                                TO DEFENDANT ROBERT HART III

TO:       ROBERT HART III, Defendant, by and through his attorneys of record, Roderick J.
          'Rod' Regan Branscomb I PC, 711 Navarro, Suite 500, San Antonio TX 78401-0036.

          NOW COMES STEPHEN KRAFT, Individually and as a member on behalf of GRUPO

HABANERO, LLC, ("Plaintiffs") in the above-styled and numbered cause, and serves the attached

interrogatories on the Defendant, ROBERT HART III, pursuant to Rule 197 of the Texas Rules of

Civil Procedure. Such interrogatories shall be answered separately and fully, in writing, under oath,

and be signed by the party providing the answers or its attorney. The answers to the interrogatories

shall be returned to Plaintiffs on the first business day after the expiration of thirty (30) days after

service of said interrogatories. You are further notified that Plaintiffs ask that you also comply with

that part of Rule 193.5 which reads:

          "If a party learns that the party's response to written discovery was incomplete or
          incorrect when made, or, although complete and correct when made, is no longer
          complete and correct, the party must amend or supplement the response: (1) to the
          extent that the written discovery sought the identification of persons with
          knowledge of relevant facts,·trial witnesses, or expert witnesses, ... An amended or
          supplemental response must be made reasonably promptly after the party discovers
          the necessity for such a response ... it is presumed that an amended or supplemental
          response made less than 30 days before trial was not made reasonably promptly ... "


                                                                    1
                                           Respectfully submitted,

                                           ESPEY & ASSOCIATES, PC
                                           13750 San Pedro Avenue, Suite 730
                                           San Antonio, Texas 78232
                                           Telephone:    (21 0) 404-0333
                                           Telecopi~) 404-0336



                                           By:      c6
                                                 RICHARD W. ESPEY
                                                 State Bar No. 06667580
                                                 respey(W,lawespey.com
                                                 MATTHEW B. SOLIDAY
                                                 State Bar No. 24079367
                                                 msoliday@lawespey.com

                                           ATTORNEYS FOR PLAINTIFFS, STEPHEN KRAFT,
                                           lNDIVIDUALL Y AND AS A MEMBER ON BEHALF
                                           OF GRUPO HABANERO, LLC


                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served in
compliance with Rules 21 and 21a of the Texas Rules of Civil Procedure on December 8, 2014, on
the following counsel of record:

Roderick J. 'Rod' Regan
Branscomb I PC
711 Navarro, Suite 500
San Antonio TX 78401-0036
210.598.5405 Facsimile
Attorneys for Defendants


                                                    RICHARD W. ESPEY
                                                    MATTHEW B. SOLIDAY




                                              2
                 PLAINTIFFS' FIRST SET OF INTERROGATORIES
                       TO DEFENDANT ROBERT HART III


INTERROGATORY NO. 1: Identify the manner in which the letter attached to Plaintiffs'
Original Petition as "Exhibit B" was delivered to the Plaintiff Stephen Kraft.

RESPONSE


INTERROGATORY NO. 2: Identify the individual who hand delivered to Plaintiff Stephen
Kraft the letter attached to Plaintiffs' Original Petition as "Exhibit B".

RESPONSE


INTERROGATORY NO.3: Identify the individual who placed the letter attached to Plaintiffs'
Original Petition as "Exhibit B" in the mail.

RESPONSE




                                           3
R:\13598.0001 \pleadings\discovery\sent\plts RFP to def- Gary Hodge.docx



                                                 CAUSE NO. 2014-CI-18038

STEPHEN KRAFT INDIVIDUALLY AND                                       §     IN THE DISTRICT COURT OF
AS A MEMBER ON BEHALF OF                                             §
GRUPO HABANERO, LLC                                                  §
    Plaintiffs                                                       §
                                                                     §
vs.                                                                  §     225th JUDICIAL DISTRICT
                                                                     §
GARY HODGE AND ROBERT HART III                                       §
Defendant                                                            §     BEXAR COUNTY, TEXAS


                           PLAINTIFFS' FIRST REQUEST FOR PRODUCTION
                                   TO DEFENDANT GARY HODGE

TO:       GARY HODGE, Defendant, by and through his attorneys of record, Roderick J. 'Rod'
          Regan Branscomb I PC, 711 Navarro, Suite 500, San Antonio TX 78401-0036.

          NOW COMES STEPHEN KRAFT, Individually and as a member on behalf of GRUPO

HABANERO, LLC, ("Plaintiffs"), in the above-styled and numbered cause and serves their First

Request for Production on the Defendant, GARY HODGE, pursuant to Rule 196 of the Texas Rules

of Civil Procedure.

          Instructions. Pursuant to the provisions of Rule 196 of the Texas Rules of Civil Procedure,

Defendant is hereby requested to produce the below-designated documents. Pursuant to Rule 196,

Defendant must make written response that Defendant will comply with this request, except to the

extent that objections are made, stating specific reasons why such discovery will not be allowed.

Pursuant to Rule 196, a response to these requests shall be served within thirty (30) days after receipt

of the request.




                                                                     1
As used herein, the following terms shall have the meaning indicated below:

1.     ''Person'' means natural persons, corporations, partnerships, sole proprietorships,
       unions, associations, federations or any other kind of entity.

2.     The term "document", "documents" or "communications" shall mean and include,
       without limitation, all handwritten, typed, printed and photostatic matter and drafts,
       duplicates or any other copies of all agreements, contracts, communications,
       correspondence, letters, telegrams, faxes, memoranda, e-mails, records, reports,
       books, summaries or other records of telephone conversations or interviews,
       summaries or other records of personal conversations, summaries or other records
       of meetings and conferences, diaries, calendars, appointment books, financial
       statements, worksheets, accounts, ledgers, notes, bills, statements, invoices, journal
       entries, receipts, checks, canceled checks, envelopes or folders or similar
       containers, microfilm, booklets, circulars, pamphlets, photographs, graphs, charts,
       electronic mail, internet communications computer programs, cards, tapes or disks,
       computer runs, magnetic or other memory components of computers containing
       information, including, without limitation, hard disk storage devices, floppy disks,
       tape backup systems, and any other magnetic or electronic storage medium
       employed by Plaintiff to record information, summaries or analyses of computer
       runs, and all of the writings of any type and all other data compilations from which
       information can be obtained or translated into usable form.
3.     In accordance with the Tex. R. Civ. P. Rule 192.7, a document is deemed to be in your
       possession, custody or control if you either have physical possession of the item or
       have a right to possession of the item that is equal or superior to the person who has
       physical control ofthe item.

4.     "You" and "your" shall mean the party to whom these questions are directed as well
       as agents, employees, attorneys, investigators and all other persons acting for said
       "party."

5.     "Identify" or "Identification":

       (a)     When used in reference to a person, "identify" or "identification" means to
       state his or her full name, present or last known residence address, present or last
       known business address and telephone number.

       (b)     When used in reference to a public or private corporation, governmental
       entity, partnership or association, "identify" or "identification" means to state its
       full name, present or last known business address or operating address, the name of
       its Chief Executive Officer and telephone number.

       (c)    When used in reference to a document, "identify" or "identification" shall
       include statement of the following:

               (i)    the title, heading, or caption, if any, of such document;

                                         2
            (ii)     the identifying number(s), letter(s), or combination thereof, if any;
                     and the significance or meaning of such number(s), letter(s), or
                     combination thereof, if necessary to an understanding of the
                     document and evaluation of any claim of protection from discovery;
             (iii)   the date appearing on such document; if no date appears thereon, the
                     answer shall so state and shall give the date or approximate date on
                     which such document was prepared;
             (iv)    the number of pages and the general nature or description of such
                     document (i.e., whether it is a letter, memorandum, minutes of a
                     meeting, etc.), with sufficient particularity so as to enable such
                     document to be precisely identified;
             (v)     the name and capacity of the person who signed such document; if
                     it was not signed, the answer shall so state and shall give the name
                     of the person or persons who prepared it;
             (vi)    the name and capacity of the person to whom such document was
                     addressed and the name and capacity of such person, other than such
                     addressee, to whom such document, or a copy thereof, was sent; and
             (vii)   the physical location ofthe document and the name of its custodian
                     or custodians.

6.   "Settlement" as used herein, means:

     (a)     an oral or written, disclosed or undisclosed agreement, bargain, contract,
     settlement, partial settlement, limited settlement, arrangement, deal, understanding,
     loan arrangement, credit arrangement, contingent settlement, limitation on the
     amount of liability or judgment, or a promise by or between plaintiff and any
     defendant or between any defendant herein whereby plaintiff or defendant have in
     any way released, compromised, in whole or in part, directly or indirectly, or agreed
     to do so in the future, any of the matters in controversy in this lawsuit whether
     before, after or during trial or before or after any jury verdict is returned herein or
     a judgment is entered or rendered herein.
     (b)     any resolution ofthe differences between the plaintiff and defendant by loan
     to the plaintiff or any other device which is repayable in whole or in part out of any
     judgment the plaintiff may recover against defendant.
     (c)     the term "settlement" shall also include "Mary Carter Agreements" as that
     term is used under Texas Law.

7.   Unless a specific date or dates is set forth in any specific question herein, you are
     directed that each question shall be answered for the period of time up to and
     including the present date

8.   "Plaintiffs" shall mean STEPHEN KRAFT, Individually and as a member on behalf
     of GRUPO HABANERO, LLC.

9.   "Defendant" shall mean ROBERT HART III.



                                       3
       10.    "Defendant" shall mean GARY HODGE.

                                          Respectfully submitted,

                                          EsPEY & AssociATES, PC
                                          13750 San Pedro Avenue, Suite 730
                                          San Antonio, Texas 78232
                                          Telephone:    (210) 404-0333
                                          Telecopier:   (210) 404-0336


                                          By:   _C??_g;s-----"-_=--""------
                                                RICHARD W. ESPEY
                                                State Bar No. 06667580
                                                respey@lawespey.com
                                                MATTHEW B. SOLIDAY
                                                State Bar No. 24079367
                                                msoli day({i)lawespey. com

                                          ATTORNEYS FOR PLAINTIFFS, STEPHEN KRAFT,
                                          lNDIVIDUALL Y AND AS A MEMBER ON BEHALF
                                          OF GRUPO HABANERO,      LLC

                              CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served in
compliance with Rules 21 and 21a ofthe Texas Rules of Civil Procedure on December 8, 2014, on
the following counsel of record:

 Roderick J. 'Rod' Regan
 Branscomb I PC
 711 Navarro, Suite 500
 San Antonio TX 78401-0036
 210.598.5405 Facsimile
 Attorneys for Defendants


                                                   RICHARD W. ESPEY
                                                   MATTHEWB. SOLIDAY




                                             4
                   PLAINTIFFS' FIRST REQUEST FOR PRODUCTION
                           TO DEFENDANT GARY HODGE


REQUEST FOR PRODUCTION NO.1: Please produce all correspondence between you and
Plaintiff Stephen Kraft.

RESPONSE


REQUEST FOR PRODUCTION NO. 2: Please produce all emails between you and Plaintiff
Stephen Kraft between January 1, 2014 and the present.

RESPONSE


REQUEST FOR PRODUCTION NO.3: Please produce all emails between you and Defendant
Robert Hart III regarding the employment of Plaintiff Stephen Kraft between January 1, 2014 and
November 14, 2014.

RESPONSE


REQUEST FOR PRODUCTION NO. 4: Please produce all emails between you and Defendant
Robert Hart III regarding the purported exercise of the option to buy Plaintiff Stephen Kraft's
membership interest in Grupo Habanera LLC.

RESPONSE


REQUEST FOR PRODUCTION NO. 5: Please produce all documents reflecting proof of
mailing the letter attached to Plaintiffs' Original Petition as "Exhibit B".

RESPONSE


REQUEST FOR PRODUCTION NO. 6: Please produce all documents reflecting personal
service of the letter attached to Plaintiffs' Original Petition as "Exhibit B" upon Plaintiff Stephen
Kraft.

RESPONSE


REQUEST FOR PRODUCTION NO. 7: Please produce all bank statements for any bank
account associated with Grupo Habanera LLC.



                                                 5
RESPONSE


REQUEST FOR PRODUCTION NO.8: Please produce all tax documents sent by you or Grupo
Habanera LLC to Plaintiff Stephen Kraft.

RESPONSE


REQUEST FOR PRODUCTION NO. 9: Please produce the employment file of Plaintiff
Stephen Kraft.

RESPONSE


REQUEST FOR PRODUCTION NO. 10: Please produce all profit and loss statements for
Grupo Habanera LLC.

RESPONSE


REQUEST FOR PRODUCTION NO. 11: Please produce all documents you contend support
your position that the option to purchase Plaintiff Stephen Kraft's membership interest in Grupo
Habanera LLC was properly exercised.

RESPONSE


REQUEST FOR PRODUCTION NO. 12: If you contend that "Exhibit B" to Plaintiffs' Original
Petition was sent to Plaintiff Stephen Kraft by certified mail return receipt requested, please
produce the return receipt.

RESPONSE


REQUEST FOR PRODUCTION NO. 13: Please produce all loan and/or notes currently owed
by Grupo Habanera LLC

RESPONSE


REQUEST FOR PRODUCTION NO. 14: Please produce the applicable Internal Revenue
Service Form K-1 for Grupo Habanera LLC for the years 2012-2014

RESPONSE



                                               6
REQUEST FOR PRODUCTION NO. 15: Please produce all documents regarding any audit of
the business records of Grupo Habanero LLC.

RESPONSE


REQUEST FOR PRODUCTION NO. 16: Please produce all documents provided to any
financial institution for the purpose of securing a loan for Grupo Habanero LLC.

RESPONSE


REQUEST FOR PRODUCTION NO. 17: Please produce any business plans prepared by you
for Grupo Habanero LLC.

RESPONSE


REQUEST FOR PRODUCTION N0.18: Please produce all documents reflecting the projected
earnings for Grupo Habanero LLC.

RESPONSE


REQUEST FOR PRODUCTION NO. 19: Please produce all documents reflecting the earnings
per membership unit of Grupo Habanero LLC.

RESPONSE
p

RESPONSE REQUEST FOR PRODUCTION NO. 20: Please produce a copy of all licenses
and/or permits held by Grupo Habanero LLC.

RESPONSE


REQUEST FOR PRODUCTION NO. 21: Please produce a copy of each and every contract to
which Grupo Habanero LLC is a party, including all leases.

RESPONSE


REQUEST FOR PRODUCTION NO. 22: Please produce the Federal Income Tax returns for
Grupo Habanero LLC from 2012 to the present.

RESPONSE


                                         7
REQUEST FOR PRODUCTION NO. 23: Please produce all sales records of Grupo Habanero
LLC from January 1, 2012 through the present.

RESPONSE


REQUEST FOR PRODUCTION NO. 24: Please produce all documents reflecting any and all
debt in the name of Grupo Habanero LLC.

RESPONSE




                                        8
R:\13598.0001\pleadings\discovery\sent\plts RFP to def- Robert Hart.docx



                                                 CAUSE NO. 2014-CI-18038

STEPHEN KRAFT INDIVIDUALLY AND                                        §    IN THE DISTRICT COURT OF
AS A MEMBER ON BEHALF OF                                              §
GRUPO HABANERO, LLC                                                   §
    Plaintiffs                                                        §
                                                                      §
vs.                                                                   §    225 1h JUDICIAL DISTRICT
                                                                      §
GARY HODGE AND ROBERT HART III                                        §
Defendant                                                             §    BEXAR COUNTY, TEXAS


                           PLAINTIFFS' FIRST REQUEST FOR PRODUCTION
                                 TO DEFENDANT ROBERT HART III

TO:        ROBERT HART III, Defendant, by and through his attorneys of record, Roderick J.
           'Rod' Regan Branscomb I PC, 711 Navarro, Suite 500, San Antonio TX 78401-0036.

          NOW COMES STEPHEN KRAFT, Individually and as a member on behalf of GRUPO

HABANERO, LLC, ("Plaintiffs"), in the above-styled and numbered cause and serves their First

Request for Production on the Defendant, ROBERT HART III, pursuant to Rule 196 ofthe Texas

Rules of Civil Procedure.

          Instructions. Pursuant to the provisions of Rule 196 of the Texas Rules of Civil Procedure,

Defendant is hereby requested to produce the below-designated documents. Pursuant to Rule 196,

Defendant must make written response that Defendant will comply with this request, except to the

extent that objections are made, stating specific reasons why such discovery will not be allowed.

Pursuant to Rule 196, a response to these requests shall be served within thirty (30) days after receipt

of the request.




                                                                      1
As used herein, the following terms shall have the meaning indicated below:

1.     "Person" means natural persons, corporations, partnerships, sole proprietorships,
       unions, associations, federations or any other kind of entity.

2.     The term "document", "documents" or "communications" shall mean and include,
       without limitation, all handwritten, typed, printed and photostatic matter and drafts,
       duplicates or any other copies of all agreements, contracts, communications,
       correspondence, letters, telegrams, faxes, memoranda, e-mails, records, reports,
       books, summaries or other records of telephone conversations or interviews,
       summaries or other records of personal conversations, summaries or other records
       of meetings and conferences, diaries, calendars, appointment books, financial
       statements, worksheets, accounts, ledgers, notes, bills, statements, invoices, journal
       entries, receipts, checks, canceled checks, envelopes or folders or similar
       containers, microfilm, booklets, circulars, pamphlets, photographs, graphs, charts,
       electronic mail, internet communications computer programs, cards, tapes or disks,
       computer runs, magnetic or other memory components of computers containing
       information, including, without limitation, hard disk storage devices, floppy disks,
       tape backup systems, and any other magnetic or electronic storage medium
       employed by Plaintiff to record information, summaries or analyses of computer
       runs, and all of the writings of any type and all other data compilations from which
       information can be obtained or translated into usable form.
3.     In accordance with the Tex. R. Civ. P. Rule 192.7, a document is deemed to be in your
       possession, custody or control if you either have physical possession of the item or
       have a right to possession of the item that is equal or superior to the person who has
       physical control of the item.

4.     "You" and "your" shall mean the party to whom these questions are directed as well
       as agents, employees, attorneys, investigators and all other persons acting for said
       "party.''

5.     "Identify" or "Identification":

       (a)     When used in reference to a person, "identify" or "identification" means to
       state his or her full name, present or last known residence address, present or last
       known business address and telephone number.

       (b)     When used in reference to a public or private corporation, governmental
       entity, partnership or association, "identify" or "identification" means to state its
       full name, present or last known business address or operating address, the name of
       its Chief Executive Officer and telephone number.

       (c)    When used in reference to a document, "identify" or "identification" shall
       include statement of the following:

               (i)    the title, heading, or caption, if any, of such document;

                                         2
             (ii)    the identifying number(s), letter(s), or combination thereof, if any;
                     and the significance or meaning of such number(s), letter(s), or
                     combination thereof, if necessary to an understanding of the
                     document and evaluation of any claim of protection from discovery;
             (iii)   the date appearing on such document; if no date appears thereon, the
                     answer shall so state and shall give the date or approximate date on
                     which such document was prepared;
             (iv)    the number of pages and the general nature or description of such
                     document (i.e., whether it is a letter, memorandum, minutes of a
                     meeting, etc.), with sufficient particularity so as to enable such
                     document to be precisely identified;
             (v)     the name and capacity of the person who signed such document; if
                     it was not signed, the answer shall so state and shall give the name
                     of the person or persons who prepared it;
             (vi)    the name and capacity of the person to whom such document was
                     addressed and the name and capacity of such person, other than such
                     addressee, to whom such document, or a copy thereof, was sent; and
             (vii)   the physical location of the document and the name of its custodian
                     or custodians.

6.   "Settlement" as used herein, means:

     (a)     an oral or written, disclosed or undisclosed agreement, bargain, contract,
     settlement, partial settlement, limited settlement, arrangement, deal, understanding,
     loan arrangement, credit arrangement, contingent settlement, limitation on the
     amount of liability or judgment, or a promise by or between plaintiff and any
     defendant or between any defendant herein whereby plaintiff or defendant have in
     any way released, compromised, in whole or in part, directly or indirectly, or agreed
     to do so in the future, any of the matters in controversy in this lawsuit whether
     before, after or during trial or before or after any jury verdict is returned herein or
     a judgment is entered or rendered herein.
     (b)     any resolution of the differences between the plaintiff and defendant by loan
     to the plaintiff or any other device which is repayable in whole or in part out of any
     judgment the plaintiff may recover against defendant.
     (c)     the term "settlement" shall also include "Mary Carter Agreements" as that
     term is used under Texas Law.

7.   Unless a specific date or dates is set forth in any specific question herein, you are
     directed that each question shall be answered for the period of time up to and
     including the present date

8.   "Plaintiffs" shall mean STEPHEN KRAFT, Individually and as a member on behalf
     of GRUPO HABANERO, LLC.

9.   "Defendant" shall mean ROBERT HART III.



                                       3
       10.    "Defendant" shall mean GARY HODGE.

                                          Respectfully submitted,

                                          EsPEY & AssociATEs, PC
                                          13750 San Pedro Avenue, Suite 730
                                          San Antonio, Texas 78232
                                          Telephone:    (210) 404-0333
                                          Telecop('-ril 0) 404-0336

                                          By:      ."--Db
                                                RICHARD W. ESPEY
                                                State Bar No. 06667580
                                                respey(a>.lawespey. com
                                                MATTHEWB. SOLIDAY
                                                State Bar No. 24079367
                                                msoliday@,lawespey.com

                                          ATTORNEYS FOR PLAINTIFFS, STEPHEN KRAFT,
                                          INDIVIDUALLY AND AS A MEMBER ON BEHALF
                                          OF GRUPO HABANERO,    LLC

                              CERTIFICATE OF SERVICE

        I hereby certify that a true and correCt copy of the foregoing document was served in
compliance with Rules 21 and 21a ofthe Texas Rules of Civil Procedure on December 8, 2014, on
the following counsel of record:

Roderick J. 'Rod' Regan
Branscomb I PC
711 Navarro, Suite 500
San Antonio TX 78401-0036
210.598.5405 Facsimile
Attorneys for Defendants


                                                   RICHARD W. ESPEY
                                                   MATTHEW B. SOLIDAY




                                             4
                   PLAINTIFFS' FIRST REQUEST FOR PRODUCTION
                         TO DEFENDANT ROBERT HART III


REQUEST FOR PRODUCTION NO. 1: Please produce all correspondence between you and
Plaintiff Stephen Kraft.

RESPONSE


REQUEST FOR PRODUCTION NO. 2: Please produce all emails between you and Plaintiff
Stephen Kraft between January 1, 2014 and the present.

RESPONSE


REQUEST FOR PRODUCTION NO.3: Please produce all emails between you and Defendant
Gary Hodge regarding the employment of Plaintiff Stephen Kraft between January 1, 2014 and
November 14, 2014.

RESPONSE


REQUEST FOR PRODUCTION NO. 4: Please produce all emails between you and Defendant
Gary Hodge regarding the purported exercise of the option to buy Plaintiff Stephen Kraft's
membership interest in Grupo Habanera LLC.

RESPONSE


REQUEST FOR PRODUCTION NO. 5: Please produce all documents reflecting proof of
mailing the letter attached to Plaintiffs' Original Petition as "Exhibit B".

RESPONSE


REQUEST FOR PRODUCTION NO. 6: Please produce all documents reflecting personal
service of the letter attached to Plaintiffs' Original Petition as "Exhibit B" upon Plaintiff Stephen
Kraft.

RESPONSE


REQUEST FOR PRODUCTION NO. 7: Please produce all bank statements for any bank
account associated with Grupo Habanera LLC.



                                                 5
RESPONSE


REQUEST FOR PRODUCTION NO.8: Please produce all tax documents sent by you or Grupo
Habanera LLC to Plaintiff Stephen Kraft.

RESPONSE


REQUEST FOR PRODUCTION NO. 9: Please produce the employment file of Plaintiff
Stephen Kraft.

RESPONSE


REQUEST FOR PRODUCTION NO. 10: Please produce all profit and loss statements for
Grupo Habanera LLC.

RESPONSE


REQUEST FOR PRODUCTION NO. 11: Please produce all documents you contend support
your position that the option to purchase Plaintiff Stephen Kraft's membership interest in Grupo
Habanera LLC was properly exercised.

RESPONSE


REQUEST FOR PRODUCTION NO. 12: If you contend that "Exhibit B" to Plaintiffs' Original
Petition was sent to Plaintiff Stephen Kraft by certified mail return receipt requested, please
produce the return receipt.

RESPONSE


REQUEST FOR PRODUCTION NO. 13: Please produce all loan and/or notes currently owed
by Grupo Habanera LLC

RESPONSE


REQUEST FOR PRODUCTION NO. 14: Please produce the applicable Internal Revenue
Service Form K-1 for Grupo Habanera LLC for the years 2012-2014

RESPONSE



                                               6
REQUEST FOR PRODUCTION NO. 15: Please produce all documents regarding any audit of
the business records of Grupo Habanera LLC.

RESPONSE


REQUEST FOR PRODUCTION NO. 16: Please produce all documents provided to any
financial institution for the purpose of securing a loan for Grupo Habanera LLC.

RESPONSE


REQUEST FOR PRODUCTION NO. 17: Please produce any business plans prepared by you
for Grupo Habanera LLC.

RESPONSE


REQUEST FORPRODUCTIONN0.18: Please produce all documents reflecting the projected
earnings for Grupo Habanera LLC.

RESPONSE


REQUEST FOR PRODUCTION NO. 19: Please produce all documents reflecting the earnings
per membership unit of Grupo Habanera LLC.

RESPONSE REQUEST FOR PRODUCTION NO. 20: Please produce a copy of all licenses
and/or permits held by Grupo Habanera LLC.

RESPONSE


REQUEST FOR PRODUCTION NO. 21: Please produce a copy of each and every contract to
which Grupo Habanera LLC is a party, including all leases.

RESPONSE


REQUEST FOR PRODUCTION NO. 22: Please produce the Federal Income Tax returns for
Grupo Habanera LLC from 2012 to the present.

RESPONSE




                                        7
REQUEST FOR PRODUCTION NO. 23: Please produce all sales records of Grupo Habanero
LLC from January 1, 2012 through the present.

RESPONSE


REQUEST FOR PRODUCTION NO. 24: Please produce all documents reflecting any and all
debt in the name of Grupo Habanero LLC.

RESPONSE




                                        8